Citation Nr: 1030744	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  06-16 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation higher than 30 percent for 
coronary artery disease, status-post coronary artery bypass 
grafting for the portion of the appeal period from May 12, 2004, 
and higher than 10 percent for the portion of the appeal period 
prior to May 12, 2004.  

2.  Entitlement to service connection for diabetic peripheral 
neuropathy of the bilateral upper extremities, to include as 
secondary to service-connected diabetes mellitus type II.

3.  Entitlement to an evaluation higher than 20 percent for 
service-connected diabetes mellitus type II with peripheral 
neuropathy of the lower extremities, hypertension, and erectile 
dysfunction.

4.  Entitlement to an initial compensable evaluation for service-
connected hypertension.

5.  Entitlement to service-connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder, major 
depressive disorder, and a dysthymic disorder.
6.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1969 to November 
1972.

This matter arises before the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West Virginia, 
and May 2005 and July 2007 rating decisions of the VA RO in 
Louisville, Kentucky.  The VA RO in Louisville, Kentucky, now has 
jurisdiction over all of the Veteran's claims.  

The RO most recently denied the Veteran's claim of entitlement to 
service connection for posttraumatic stress disorder (PTSD) in a 
November 2000 rating decision, which was confirmed by a September 
2001 statement of the case. The Veteran was notified of that 
determination but failed to appeal the decision to the Board.  
However, effective July 13, 2010, VA amended provisions of 38 
C.F.R. § 3.304(f), pertaining to direct service connection for 
PTSD.  75 Fed. Reg. 39843 (July 13, 2010).  Under the new 
regulation, a Veteran's lay testimony alone, indicating that his 
claimed in-service stressor is related to his fear of hostile 
military or terrorist activity and is consistent with the places, 
types, and circumstances of his service, may establish the 
occurrence of the claimed in-service stressor.  75 Fed. Reg. 
39843 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3) 
(2010)).

Under appropriate circumstances, an intervening change in 
applicable law may entitle a claimant to receive consideration of 
a claim de novo, or as a "new" claim, even though the claim is 
based on essentially the same facts as those in a previously 
adjudicated claim.  Routen v. West, 142 F.3d 1434, 1441-42 (Fed. 
Cir. 1998); Spencer v. Brown, 17 F.3d 368, 372 (Fed. Cir. 1994), 
aff'g 4 Vet. App. 283, 288-89 (1993).  Promulgation of the VA 
regulation regarding service connection for PTSD following the 
prior RO decision provides a "new basis of entitlement or 
benefit" to which de novo adjudication is not precluded.  Id.  
The Veteran's claim of entitlement to service connection for PTSD 
is encompassed by this new basis of entitlement.  Thus, the Board 
will consider the Veteran's claim as a new claim, rather than as 
an attempt to reopen a previously denied claim. 

Also regarding the Veteran's PTSD claim, the Board notes that the 
Veteran's claim on appeal was previously characterized as a claim 
of service connection for PTSD.  However, while on appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
addressed a case involving the scope of filed claims.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Court held that 
a claim is not limited to the diagnosis identified by the 
Veteran.  More precisely, a claim is for a disability that may 
reasonably be encompassed by several factors including: (1) the 
claimant's description of the claim; (2) the symptoms the 
claimant describes; and (3) the information the claimant submits 
or that VA obtains in support of the claim.  A review of the 
claims file shows that the Veteran has been variously diagnosed 
as having PTSD, major depressive disorder, and a dysthymic 
disorder.  The Board therefore finds that the Veteran's claim is 
not limited solely to PTSD.  Instead, the claim is properly 
characterized broadly as a claim of service connection for an 
acquired psychiatric disorder, to include PTSD, major depressive 
disorder, and a dysthymic disorder.

The issue of entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities has been raised by 
the record but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issues of entitlement to higher evaluations for service-
connected coronary artery disease and hypertension, entitlement 
to service connection for an acquired psychiatric disorder, and 
entitlement to TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran's 
service-connected diabetes mellitus requires insulin, an oral 
hypoglycemic agent, and a restricted diet.

2.  The competent evidence of record shows that the Veteran is 
not currently diagnosed with peripheral neuropathy of the upper 
extremities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 20 percent for 
service-connected diabetes mellitus have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.119, Diagnostic Code 
7913 (2009).

2.  Peripheral neuropathy of the upper extremities was not caused 
by or aggravated by the Veteran's service-connected diabetes 
mellitus, nor was it otherwise incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In December 2003 and May 2007 correspondence, the RO advised the 
Veteran of what the evidence must show to establish entitlement 
to service connection on a direct and secondary basis and for an 
increased rating for his claimed disorders and described the 
types of evidence that the Veteran should submit in support of 
his claims.  The RO also explained what evidence VA would obtain 
and make reasonable efforts to obtain on the Veteran's behalf in 
support of the claims.  The May 2007 VCAA notice letter also 
described the elements of degree of disability and effective 
date.  

Furthermore, the Veteran was provided with a copy of the March 
2004 and July 2007 rating decisions, the April 2006 and October 
2007 statements of the case, and the July 2007 supplemental 
statement of the case, which cumulatively included VA's rating 
criteria, his appellate rights, a summary of relevant evidence, 
citations to applicable law, and a discussion of the reasons for 
the decision made by the AOJ.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with compensation and pension examinations in January 
2004 and April 2007 and obtained a medical opinion in June 2007 
for his service-connected diabetes mellitus and claimed 
peripheral neuropathy, obtained the Veteran's VA and private 
medical records, and associated his service treatment records 
(STRs) with the claims file.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case were more than adequate, as 
they were predicated on a full reading of the private and VA 
medical records in the Veteran's claims file.  The examinations 
also included the Veteran's subjective complaints about his 
disabilities and the objective findings needed to rate the 
disabilities.
  
The Veteran has not made the RO or the Board aware of any other 
evidence relevant to this appeal that he or the VA needs to 
obtain.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed in 
this appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts pertinent 
to the claims.  Accordingly, the Board will proceed with 
appellate review. 

Diabetes Mellitus

The Veteran claims that he is entitled to a higher disability 
rating for his service-connected diabetes mellitus.  Disability 
evaluations are determined by the application of the VA Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule represent, as 
far as can be practically determined, the average impairment in 
earning capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009). 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim has 
been pending and, consequently, staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The veteran is currently in receipt of a 20 percent disability 
rating for his service-connected diabetes mellitus under 
Diagnostic Code 7913.  Pursuant to that diagnostic code, a rating 
of 20 percent is assigned for diabetes mellitus requiring insulin 
and a restricted diet or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent disability rating is warranted 
when the condition requires insulin, a restricted diet, and 
regulation of activities, and a 60 percent disability rating is 
warranted when the condition requires insulin, a restricted diet, 
and regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year or twice a month visits to a diabetic care provider plus 
complications that would not be compensable if separately 
evaluated.  Finally, a 100 percent disability rating is 
appropriate when the condition requires more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year or 
weekly visits to a diabetic care provider plus either progressive 
loss of weight and strength or complications that would be 
compensable if separately evaluated.

Thus, in order for the Veteran to receive a higher disability 
rating for his service-connected diabetes mellitus under 
Diagnostic Code 7913, the evidence of record must show insulin 
dependence, a restricted diet, and regulation of activities.  
"Regulation of activities" is defined as the "avoidance of 
strenuous occupational and recreational activities."  Medical 
evidence is required to show that occupational and recreational 
activities have been restricted.  Camacho v. Nicholson, 21 Vet. 
App. 360, 363-364 (2007) (citing 61 Fed. Reg. 20,440 (May 7, 
1996)).

The Veteran's increased rating claim must be denied because there 
is no medical evidence showing that the Veteran's service-
connected diabetes mellitus requires regulation of activities as 
that term is defined in the applicable regulation.  The VA 
treatment records throughout the appeal period show that the 
Veteran takes insulin and other oral medications and restricts 
his diet due to his diabetes.  For example, a May 2007 treatment 
record indicates that the Veteran uses insulin, which was 
increased to 70/30 as early as November 2004.  Also, a February 
2007 treatment record revealed that the Veteran's diabetes was 
out of control and that he was following a low fat diabetic diet.  
However, there is no indication in the VA treatment records that 
the Veteran was required to restrict his occupational and 
recreational activities.  Moreover, the January 2004 compensation 
and pension examiner noted that the Veteran was treated for the 
first two years with oral hypoglycemic drugs alone but, in the 
following seven years between that time and the examination, he 
had been treated by a combination of pills and insulin.  He had 
no episodes of ketoacidosis, was on a restricted diet, and needed 
to lose weight.  At this time, the only restriction on his 
activities was that he tired easily.  

The Veteran underwent a second compensation and pension 
examination in April 2007.  At this time, the Veteran was insulin 
dependent and his disorder was under poor control.  His treatment 
also included Metformin, and the examiner noted that the Veteran 
was using various oral diabetic medications in the past.  The 
Veteran told the examiner that he was unemployed due to a low 
back injury, and the examiner noted that the Veteran's 
uncontrolled diabetes caused fatigue.  The examiner did not 
indicate that the Veteran had to avoid strenuous occupational and 
recreational activities.  Finally, in June 2007, the Veteran's 
physician at the Lexington, Kentucky, VA Medical Center submitted 
a statement in which he described the Veteran's diabetes as 
requiring insulin and a restricted diet or an oral hypoglycemic 
agent and a restricted diet instead of noting that it required 
insulin, a restricted diet, and regulation of activities.  

Therefore, the Board finds that there is no medical evidence that 
a doctor advised the Veteran to restrict his activities.  Without 
such a showing, the Veteran's claim of entitlement to a higher 
evaluation for his service-connected diabetes mellitus must be 
denied.  That is, the symptomatology of the Veteran's service-
connected diabetes mellitus most closely approximates the 
criteria for a 20 percent disability rating.  

To the extent that the Veteran's diabetes mellitus may affect his 
employment, such has been contemplated in the currently assigned 
schedular evaluations.  The evidence does not reflect that the 
disability at issue caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular schedular 
standards are rendered impracticable.  There is also no unusual 
or exceptional disability picture.  Thus, referral to the RO for 
consideration of the assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 (2009) is not warranted.


Peripheral Neuropathy of the Bilateral Upper Extremities
 
The Veteran filed a claim for peripheral neuropathy of the 
bilateral upper extremities, to include as secondary to his 
service-connected diabetes mellitus, in May 2007.  Service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (2009).  
Establishing service-connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 C.F.R. 
§ 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Service connection may also be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
As a general matter, service connection for a disability on the 
basis of the merits of such claim requires (1) the existence of a 
current disability, (2) the existence of the disease or injury in 
service, and (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 5 
Vet. App. 91 (1993).  This burden typically cannot be met by lay 
testimony because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991) (competent lay evidence concerning 
manifestations of a disease may form the basis for an award of 
service connection where a claimant develops a chronic disease 
within a presumptive period but has no in-service diagnosis of 
such disease).  

In his June 2010 brief, the Veteran claimed that he believed his 
peripheral neuropathy of the upper extremities was secondary to 
his service-connected diabetes mellitus.  The first element 
required to establish entitlement to service connection is the 
existence of a current disability.  However, the evidence of 
record demonstrates that the Veteran is not currently diagnosed 
with peripheral neuropathy of the upper extremities, and, 
therefore, his claim must be denied.

The record contains both the Veteran's relevant treatment records 
and compensation and pension examination reports in connection 
with his claim.  The Board observes that his treatment records 
are silent regarding any peripheral neuropathy of the upper 
extremities.  Furthermore, the aforementioned compensation and 
pension examinations, as well as a December 2004 Agent Orange 
examination, note diabetic neuropathy but make no mention of any 
neuropathic symptoms in the Veteran's upper extremities.  In 
fact, the Veteran only seemed to complain about a burning 
sensation in his feet and was not receiving any treatment for 
peripheral neuropathy at the time of his April 2007 compensation 
and pension examination.   Finally, in a June 2007 statement, the 
Veteran's doctor noted that the only complications related to the 
Veteran's diabetes were cardiovascular and neurological, 
specifically pointing to peripheral neuropathy of the feet and 
coronary artery disease.
 
Accordingly, service connection for peripheral neuropathy of the 
upper extremities, to include as secondary to service-connected 
diabetes mellitus is not warranted, and the Veteran's appeal is 
denied.  In reaching this conclusion, the Board notes that under 
the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where there is 
an approximate balance of positive and negative evidence in 
regard to a material issue.  The preponderance of the evidence, 
however, is against the claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     


ORDER

1.  Entitlement to an evaluation higher than 20 percent for 
service-connected diabetes mellitus type II with peripheral 
neuropathy of the lower extremities, hypertension, and erectile 
dysfunction is denied.

2.  Entitlement to service connection for diabetic peripheral 
neuropathy of the bilateral upper extremities, to include as 
secondary to service-connected diabetes mellitus type II, is 
denied.


REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claims entitlement to higher 
evaluations for service-connected coronary artery disease and 
hypertension, entitlement to service connection for PTSD, and 
entitlement to TDIU.

The latest compensation and pension examination of record for the 
Veteran's coronary artery disease and hypertension occurred over 
three years ago in April 2007.  Since then, the Veteran has 
argued that the evidence in regard to his coronary artery disease 
is both stale and without METS scores.  He also referred to his 
hypertension examination as stale, adding that it is "certainly 
plausible the condition may have worsened."  Given the passage 
of time since his most recent examination and his claims that the 
evidence is old, the Board finds that a new compensation and 
pension examination would assist the Board in clarifying the 
extent of the Veteran's hypertension and coronary artery disease 
and would be instructive with regard to the appropriate 
disposition of the issues under appellate review.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (a Veteran is entitled to a 
new examination after a two-year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's 
statutory duty to assist includes a thorough and contemporaneous 
medical examination).  Thus, this matter must be remanded for a 
compensation and pension examination in order to ascertain the 
current severity of the Veteran's coronary artery disease and 
hypertension.

Additionally, VA must provide a compensation and pension 
examination to a Veteran when the information and evidence of 
record (1) contains competent lay or medical evidence of a 
current diagnosed disability; (2) establishes that the Veteran 
suffered an event, injury, or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R §§ 3.309, 
3.313, 3.316, and 3.317 manifesting during the applicable 
presumptive period if the Veteran has the required service to 
trigger the presumption; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4)(i) 
(2009).  The Veteran has presented evidence that he is diagnosed 
with PTSD and major depressive disorder.  Since the pertinent 
regulations were amended, as described in the introduction, the 
Veteran's in-service stressor is conceded.  Therefore, upon 
remand, he should be afforded a compensation and pension 
examination to determine the etiology of his acquired psychiatric 
disorder.  

As to the claim of entitlement to TDIU, the Board finds that this 
claim is inextricably intertwined with the above claims.  
Therefore, adjudication of this claim must be deferred pending 
completion of the additional evidentiary development outlined 
above.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(where a claim is inextricably intertwined with another claim, 
the claims must be adjudicated together in order to enter a final 
decision on the matter).

While this claim is in Remand status, the AMC should obtain the 
Veteran's recent VA treatment records to ensure the evidence is 
current.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records 
from the VA Medical Center in Lexington, 
Kentucky, dated from May 2007 to the 
present.
  
2.  After obtaining the Veteran's VA 
treatment records, schedule him for an 
appropriate medical examination to 
determine the nature and extent of the 
current manifestations of his service-
connected coronary artery disease and 
hypertension.  All indicated evaluations, 
studies, and tests deemed necessary should 
be accomplished and all findings reported 
in detail.  The claims file and a copy of 
this remand should be made available for 
review in connection with the examination.  
The examiner should indicate in the report 
that the claims file was reviewed.

The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the Veteran's service-
connected coronary artery disease and 
hypertension and any other nonservice-
connected disorders that may be found.  If 
it is medically impossible to distinguish 
among symptomatology resulting from the 
disorders, the examiner should state this 
in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Schedule the Veteran for an 
appropriate examination to determine the 
etiology of his currently diagnosed 
psychiatric disorders.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted, and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should specifically state 
what psychiatric disorders the Veteran is 
diagnosed with and whether any acquired 
psychiatric disorder the Veteran is 
diagnosed with is at least as likely as 
not (i.e., probability of 50 percent) 
etiologically related to the Veteran's 
period of active military service.  If the 
examiner is unable to give such an opinion 
without resorting to mere speculation, the 
examiner should state so and give the 
reasons why he or she cannot give such an 
opinion.   

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

4.  After any additional development 
deemed necessary is accomplished, the 
Veteran's claims should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law, as well as 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.      
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


